Citation Nr: 0412050	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  99-09 563	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection on a secondary basis 
for gastrointestinal disability.

4.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional gastrointestinal 
disability claimed to be the result of Department of Veterans 
Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served as a member of the United States Air 
Force Reserve from February 1984 to March 1992; his initial 
active duty for training was from April 16, 1984 to September 
5, 1984.  He had another period of active duty for training 
from May 6, 1990 to August 27, 1990.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma that, in part, 
denied the appellant's claims for increased evaluations for 
his right and left knee disabilities, as well as his claim of 
entitlement to secondary service connection for 
gastrointestinal disability due to treatment for his knee 
disabilities and his claim for benefits pursuant to 
38 U.S.C.A. § 1151 based on additional gastrointestinal 
disability allegedly due to treatment rendered at VA medical 
facilities.

The Board remanded the four claims on appeal to the RO for 
additional development in August 2002.  The case has now been 
returned to the Board for appellate review.

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104-
204, § 422(a)-(c) (1996).  As the veteran's 38 U.S.C.A. 
§ 1151 claim was filed in November 1997, after to the 
effective date, the amended provisions must be applied.  
VAOPGCPREC 40-97.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case, 
in August 2002, to the RO for the gathering of pertinent 
medical records, for the accomplishment of VA medical 
examinations by physicians and for the readjudication of the 
issues, along with the issuance of a Supplemental Statement 
of the Case (SSOC).

The August 2002 remand instructed the RO to have the 
appellant undergo an orthopedic examination and a 
gastroenterology examination.  The Board's remand 
instructions stated that each examination was to be conducted 
by a physician with appropriate expertise.  However, the RO 
only afforded the appellant an examination in February 2003 
that was conducted by a nurse practitioner instead of a 
physician.  Furthermore, the August 2002 remand instructions 
directed the gastroenterology examiner to state the medical 
probabilities that any VA diagnostic procedure caused or made 
worse any gastrointestinal disorder, but no such opinion was 
rendered as to the appellant's 38 U.S.C.A. § 1151 claim.  
Given the guidance of the Court in Stegall, the case must be 
remanded in order to accomplish these directives.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate each of his 
claims and of what part of such evidence 
he should obtain and what part the RO 
will yet attempt to obtain on his behalf.  
He should also be told to provide any 
evidence in his possession that is 
pertinent to his claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  (When 
notice letters were sent to the veteran 
in September 2002 and August 2003, the RO 
provided information on what was required 
to substantiate a claim of service 
connection on a direct basis, but little 
to nothing was said about service 
connection on a secondary basis, about 
increased ratings for knee disabilities, 
or about substantiating a claim under 
38 U.S.C.A. § 1151.  This deficiency 
should be corrected.)

2.  All pertinent VA inpatient and 
outpatient records relating to treatment 
of the appellant beginning in 1994 should 
be identified and obtained, to the extent 
not already in evidence.  In particular, 
all clinical records from all 
gastrointestinal diagnostic procedures 
ordered by VA health care personnel 
should be associated with the claims 
file.  This should include nurses' notes, 
progress notes, doctors' orders, imaging 
reports, microbiology and other 
laboratory reports and all other 
information.  These records should be 
associated with the claims file.  Either 
the complete original gastrointestinal 
procedure records or legible copies 
should be obtained.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

3.  The RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him any 
treatment for his knees or his 
gastrointestinal conditions since 1994, 
and secure all available relevant reports 
not already of record from those sources.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for an orthopedic 
examination by a physician with 
appropriate expertise to determine the 
severity of his service-connected right 
and left knee disabilities.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected right and left knee 
disabilities.

The examiner should note the range of 
motion of the right knee and of the left 
knee.  The examiner must obtain active 
and passive ranges of motion (in 
degrees), state if there is any 
limitation of function and describe it in 
detail.  The point at which pain begins 
during tests of motion should be 
identified.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, currently or 
historically, should be noted.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when either 
knee joint is used repeatedly.  All 
functional losses caused by the service-
connected right knee disability or the 
left knee disability due to pain, 
weakness, fatigability, etc., should be 
specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.  The examiner should state 
whether there is ankylosis of either knee 
or whether there is arthritis, 
subluxation, or lateral instability of 
either knee joint.  Any recurring 
subluxation or lateral instability should 
be described as "slight," "moderate," 
or "severe."

5.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for a 
gastroenterology examination by a 
physician with appropriate expertise 
(preferably one who has not examined the 
veteran in the past) to determine the 
nature, extent, etiology and onset of the 
appellant's gastrointestinal disorder(s).  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if the examination is not 
accomplished), the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any Ibuprofen 
(or any other medication) the appellant 
took for his service-connected bilateral 
knee disability caused or chronically 
worsened any diagnosed gastrointestinal 
disorder.

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if the examination is not 
accomplished), the examiner should also 
furnish opinions concerning the 
following:

(a)  What were the manifestations of 
gastrointestinal pathology present prior 
to January 1997?

(b)  What is the date of the first 
recorded manifestations of 
gastrointestinal pathology?  When was the 
presence of Helicobacter pylori 
identified and what is the clinical 
significance of such a finding?

(c)  Did the appellant develop any 
additional identifiable gastrointestinal 
disorder(s) due to any VA treatment or 
lack thereof?  The role of the 
appellant's concurrent medical conditions 
in the clinical course of the disease 
process, if any, should be discussed.

Specifically, the reviewer should address 
the questions of:
(i.)  whether the appellant's 
Helicobacter pylori status was properly 
and timely diagnosed; 
(ii.)  whether the progression of 
any gastrointestinal disorder was due to 
the course of VA treatment the appellant 
received or due to the lack of proper 
treatment, including the prescribing of 
various medications, versus the natural 
progression of the condition with 
consideration of how and to what extent 
concurrent pathology affected the 
progression of the disease process; and
(iii.)  whether the course of 
treatment, including diagnostic 
procedure(s), the appellant received was 
in any way careless, negligent, lacking 
in proper skill, or reflective of error 
in judgment or similar instance of fault 
on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination.  It 
should also be noted whether any 
disability was the result of an event not 
reasonably foreseeable.  

(The examining physician is advised that 
the question of negligence is at issue.  
The examiner should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
reviewer should so indicate.)

6.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

7.  After all appropriate development has 
been accomplished, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claims.  In 
re-adjudicating the right and left knee 
disability claims, the RO should consider 
whether separate ratings are warranted 
under VAOPGCPREC 23-97 for separate 
manifestations of disability, as well as 
all pertinent Diagnostic Codes under VA's 
Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and the application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The RO should also determine 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  

8.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 9), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

